06/07/2022


             IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                     Case Number: DA 20-0399


                                       DA 20-0399
                                    _________________

 STATE OF MONTANA,

               Plaintiff and Appellee,

        v.                                                      ORDER

 WILLARD DEAN McCAULOU,

               Defendant and Appellant.
                                 _________________

       Appellant Willard Dean McCaulou, by counsel, has filed a motion for extension of
time to file his reply brief. Good cause appearing,
       IT IS HEREBY ORDERED that Appellant is given to July 7, 2022, within which
to file his reply brief.
       No further extensions will be granted.




                                                                          Electronically signed by:
                                                                                Mike McGrath
                                                                   Chief Justice, Montana Supreme Court
                                                                                June 7 2022